Title: To James Madison from James Monroe, 18 October 1805
From: Monroe, James
To: Madison, James


          
            Triplicate,No. 35.
            Sir
            London October 18. 1805.
          
          I Sent you lately by Col. Mercer my note to Lord Mulgrave of the 23d. ulto. relative to the late seizure of our vessels, in which I thought proper to advert, at the conclusion, to the other topicks that were depending when I left this country for Spain. I endeavoured to touch those topicks, especially the insults in our ports and the impressment of our seamen, in a manner to Shew a due sensibility to Such outrages, and if possible to conciliate this government to concur in a Suitable arrangement to prevent the like in future. It Seemed to be improper and it was certainly useless to touch them without expressing the Sense which the President entertained of the injury and indignity to which the United-States had thereby been exposed. The acts were of a nature to require it, and the conduct of this government Since had increased the obligation to do it. It appeared also by your letters which were received by Mr Purviance in my absence, that the President expected that this government would make such an example of the officers who had most Signalized themselves, by their misconduct, as would Serve as a warning to the commanders of other vessels, who may hereafter Seek Shelter, or hospitality in our ports. This had not been done. On the contrary, I was informed, by the best authority, that Captn. Bradley of the Cambrian, whose conduct had been most offensive, had been promoted immediately on his return to the command of a ship of the line. By that measure which prejudged the case this government seemed to have adopted those acts of its officers as its own, and even to announce to all others that the commission of like aggressions within our jurisdiction would pave the way to their preferment. It is said it is true that the translation of an officer from a frigate to a ship of the line, is not considered in all cases a promotion; or more correctly speaking is not such an one as ⟨is⟩; Sollicited by the officers of the Navy. The command of a frigate on a separate station especially one which affords an opportunity to make prizes is often preferred by them to that of a Ship of the line in a fleet, and may perhaps be deemed a more important trust by the government. Ostensibly however and in effect it is a promotion; the least therefore that could be Said of the dispositi⟨on⟩; which this government had shewn respecting the misconduct of that officer was⟨,⟩; that if it had not been the cause, it certainly formed no obstacle to his. Under Such circumstances it Seemed to be impossible to Separate the officer from the government in those Outrages, and quite useless to demand the censure of him. I thought it therefore most adviseable in the present Stage at least, to treat the affair in a general way, rather than in reference to a particular occurrenc⟨e,⟩; and in looking to the offensive object, and paying any regard to what was du⟨e⟩; to the U.States, the manner was as conciliating as I could make it.
          Having waited near three weeks after my letter of the 23 ulto to Lord Mulgrave without hearing from him, I wrote him again on the 10. inst. and stated, that by the permission of the President I proposed to Sail to the U. States thi⟨s⟩; autumn, and as the favorable Season was far advancd wished to depart with the least possible delay: that I Should be happy to See the interesti⟨n⟩;g Concerns depending between our governments satisfactorily arranged befor⟨e⟩; I Sailed; that I had been and Should Continue to be prepared to enter on them while I remained in England, and that the time of my departure would be ma⟨de⟩; Subservient to that very important object. To this note I received some days after a Short Answer, which promised as early a reply to my communications as the additional matter contained in that of the 23rd. ulto. would permit. Having taken the liberty to inform you from Madrid that I Should sail for the U.States soon after my arrival here, it was my intention after making a fair experiment to arrange the concerns with this government, to have departed forthwith be the Success of it what it might. I Considered myself as having the permission of the President to return home, after Such an experiment, And it was very much my wish and that of my family to avail ourselves of it. But unfortunately at that period the Seizures which had just before commenced began to assume a Serious form. It became my duty in my first letter to Lord Mulgrave to notice them, and they soon claimed the principal attention. On the 10th. however I thought myself perfectly at liberty to give notice of my intention to depart, in a guarded manner. I had already Said every thing in my several communications, on the subjects that were depending that I intended to Say, unless it should be made necessary to add more by a reply to them: I had also waited a Sufficient time for a reply: I could not depart without giving timely notice of it, especially after the late correspondence; and the Season was so far advanc’d that if I withheld it longer, I Should be exposed to a winter’s passage or compelled to remain ’till the Spring. It was on these considerations that I wrote the abovementioned note to Lord Mulgrave, in the hope of promoting without longer delay a Satisfactory arrangement of the points alluded to. But so vague is his answer that it is quite out of my power to determine at this time whether it will be proper for me to Sail or not in the course of the present Season. Indeed there is but one Vessel now in the port destined to the U. States in which I Should wish to embark with my family, at so late a period. She will be commanded by Capt. Tomkins, for Norfolk, who I understand proposes to Set out in the beginning of next month. By that time I Shall probably see more fully into the ultimate intentions and policy of this government towards the U. States, and I think I may venture to Say that if I Sail during the present Autumn it will be in that vessel.
          I have no doubt that the Seizure of our vessels was a deliberate Act of this government. I do not Know that the measure was regularly Submitted to and decided in the Cabinet, but I am Satisfied that that departmen⟨t⟩; of it having cognizance of and controul over the business dictated the measur⟨e.⟩; The circumstances attending the transaction justify this opinion. Before the coalition with Russia and Sweden the commerce was free. The blow was given when that coalition was formed. Great-Britain has Shewn much political arrangement in the whole of this affair. By the amendatory article of her treaty with Russia in 1801. the latter abandons the right to the direct trade with the Colonies of an enemy and the parent country, and agrees to rest on the ground which the United-States might hold in that respect. It is to be presumed that She declined the Seizure before the coalition was formed with the Northern powers lest it might alarm them and endanger the coalition and that She made the Seizure afterwards on the idea that as they were embarked in the war with her, they would become indifferent to the object, and leave her free to push her pretentions against us. The manner in which the pressure is made, being thro’ the Admiralty Court, on a pretext that the trade is direct, altho’ the articles were landed in our ports and the duties paid On them, is equally a proof of management on her part. It was obviously intended to urge, indeed Lord Mulgrave in our first interview, began by urging, that there had been no measure, that the government had not acted in the business, while the Court by Considering every species of that Commerce, direct, and every accommodation on the part of our citizens with previous regulations fraudulent and evasive, Should push the pretention of the government to Such an extent as to Anihilate it altogether. Lord Mulgrave insisted in express terms, in the Second interview, that we ought not to carry it on at all with the parent country; that the importation into our country ought to be Confined to the Supplies necessary for the home consumption. I am equally confident that if G. Britain Should Succeed in establishing her pretentions against us, She would avail herself of the e⟨x⟩;ample hereafter with the Northern Powers. It is therefore a question of great importance to them also.
          With respect to our other concerns with G. Britain I am sorry to say that I do not See any prospect of arranging them on just and reasonable terms at the present time. No disposition has been shewn to prescribe by treaty any restraint on the impressment of our seamen, whenever the government may be so disposed, or even when any of its officers in the West-Indies or elsewhere may think fit. On the Subject of boundary nothing has been lately Said, nor does there appear to be any inclination to enter on it. I have also reason to think that this government is equally disposed to postpone an arrangement of our commerce in general, by treaty, for any number of years. On this point however I cannot Speak with So much confidence as on the others, having never made any proposition, which was calculated to obtain an explicit declaration of its Sentiments. The conversations which I had with Lords Hawkesbury and Harrowby before I went to Spain, on the other Subjects, naturally brought this into view, but being incidentally it was only slightly touched. The proposition which was made by the latter to Consider the treaty of 1794. in force, was as a temporary expedient, not a permanent regulation. From that circumstance and the manner in which they both Spoke of that treaty, I Concluded that their government would be willing to revive it, for an equal term. It might however have been made only to obtain delay. You will observe that in my note of the 23d: ulto. I have taken the liberty to mention the Subject, in a manner to Shew that it is not one to which the U. States are indifferent, or which the President wishes to postpone. Altho’ I have no power to form a treaty, of so comprehensive a nature, yet I thought I might with propriety open the Subject, So far at least as to ascertain the views of this government on it, for your information.
          On a review of the conduct of this government towards the United-States, from the commencement of the war, I am inclined to think that the delay which has been so Studiously Sought in all these concerns is the part of a System, and that it is intended, as circumstances favor, to Subject our commerce at present and hereaft⟨er⟩; to every restraint in their power. It is certain that the greatest jealousy is entertained of our present and encreasing prosperity, and I am Satisfied that nothing which is likely to Succeed, will be left untried to impair it. That this sentiment has taken a deep hold of the publick councils here, was sufficiently proved by t⟨he⟩; late Seizures, being at a time when the state of our Affairs with Spain menaced a rupture, from which G. Britain could not fail to derive the most Solid advantages. It was natural to expect, especially if we advert to the then critical Situation of this country, that the government would have Seized the opportunity to promote that tendency by a more just and enlightened policy. The part however which it acted was calculated, So far as depended on it, to prevent one. It proved Satisfactorily that no event is deemed more unfavorable to G.Britain than the growing importance of the U.States and that it is a primary object of her government to check if not to crush it. It is possible that this government may b⟨e⟩; influenced in its conduct by a belief that the U. States will not revive the treaty of 1794., unless they be driven to it by such means. It may also be attributab⟨le⟩; to a policy Still more unfriendly. There is cause to believe that many prejudices are Still fostered here, in certain circles at least, which the experience of multiplied and Striking facts ought long Since to have Swept away. Among these it is proper to mention an opinion which many do not hesitate to avow, that the U. States are by ⟨the⟩; nature of their government, being popular, incapable of any great, vigorous, or persevering exertion: that they cannot for example resist a System of commercial hostility from this country, but must yield to the pressure. It is useless to mention other prejudices Still more idle, which had influence on past measur⟨es⟩; and certainly Still exist with many of great Consideration. With Such a view of their interest, of the means of promoting it, and the confidence which is entertained of Success, it cannot be doubted that it is intended to push their fortune in every practicable line at our expence. The late Seizure is probably an experim⟨ent,⟩; on this principle, of what the U. States will bear, and the delay which is observe⟨d⟩; in answering my letters only an expedient to give the government time to see its effect. If it Succeeds they will I presume pursue the advantage gained to the greatest extent in all the relations Subsisting between the two countries, more especially in the impressment of our Seamen, the prostration and pillage of our commerce thro’ the war, and in the more elevated tone of the government in a future Negotiation. If it fails I am equally confident that their whole system of conduct towards the U. States will change, and that it will then be easy to adjust our affairs with this country, and place them on an equal and a reciprocally advantageous footing. Perhaps no time was ever more favorable for resisting these unjust encroachments than the present one. The conduct of our government is universally Known to have been just, friendly and conciliating towards G. Britain, while the attack by her government on the U. States, is as universally Known to be unjust, wanton and unprovoked. The measure has wounded deeply the interests of many of her own people, & is not a popular one. The U. States furnish them at all times one of the best markets for their manufactures, and at present almost the only one. Her colonies are dependant on us. Harassed as they already are with the war, and the menaces of a powerful adversary, a State of hostility with us, would probably go far to throw this country into Confusion. It is an event which the Ministry would find it difficult to resist, and therefore cannot I presume be willing to encounter.
          But is it Safe for the U. States to attempt a vindication of their rights and interests in a decisive manner with Spain and Britain at the same time? Will it not unite them against us and otherwise do us the most essential injury? This is certainly a very important consideration and will of course be maturely weighed by our government. In my view of the Subject the cases do not interfere. We probably never shall be able to Settle our concerns with either power, without pushing our just claims on each with the greatest decision. At present, tho’ at war with each other they harmonize in a System of aggression against us, as far as it is possible in Such a State. Is it not presumeable then that at peace their harmony will be greater and its effect more injurious? It seems to be a question Simply whether we will resist their unjust pressure at this time or defer it to Some other opportunity, and Surely none can be more favorable for us or less so for them. They are now respectively muc⟨h⟩; in our power. We can wound both essentially, Should it be necessary to push things to that extremity, without receiving much comparative injury in return. I am Strong in the opinion that a pressure on each at the Same time would produc⟨e⟩; a good effect with the other. Success with either could not well fail to produce it with the other. I am far from thinking that the incident with Britai⟨n⟩; Should change our conduct towards Spain, or that the necessity we may be under to push our pretentions with Spain should relax our exertions against Britain. Some considerations indeed occur which make it probable that the latter incident was a fortunate one. By pressing both at the Same time France may find herself relieved from a dilemma, in which a pressure on Spain alone, might place her, in consideration of her conduct in the late negotiation; and being desirous to encourage our misunderstanding with England She ma⟨y⟩; be prompted to promote an adjustment of our differences with Spain, to lea⟨ve⟩; us free to push the object with England. As these Subjects have been practically much under my view in the trusts with which I have been honored by the President, and have entirely engrossed my attention, I have thought that it would be agreeable to you to receive the result of my reflections on them. I am, Sir, with great respect & esteem, Your very obedient servant,
          
            Jas. Monroe
          
          
            P.S. Oct 25.
            I have just had an interview with Mr Hammond in which I asked him when I Should obtain an answer from Lord Mulgrave. He assured me that the Subject was under the consideration of the Cabinet, and that it was intended to give me as early an answer as its own importance, and the other very important Concerns of the government would permit: that I Knew they were contending for their existence &c. I told him that I was detained here by that business alone and Should have Sailed long Since for the U. States, had his government placed our affairs on Such a footing as to have enabled me: that we wanted nothing but what was just and reasonable. Nothing else material passed in the interview. Mr Bowdoin Sailed for the Continent about 10 days Since; I have not heard of his arrival in Holland, and fear as the winds have been unfavorable, that he has had a bad passage. Capt. Tomkins will not sail ’till February, So that there is no prospect of an immediate passage in his vessel.
          
        